DETAILED ACTION
 	Claims 8-15 and 24-25 are pending. Claims 1-7, 16-23 are canceled. This is in response to Applicant’s arguments and amendments filed on June 17, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	After further search and consideration, Examiner concedes there is not art singly or in combination teach all features recited in claims 8 and 24. Therefore, the claims are allowed.
 	The closest art is Patent 7168065 (hereinafter Naccache). Naccache teaches an invention to verify that all the instructions included in the set of instructions under consideration by analysing the sequence of instructions with reference data. The reference data can be a value pre-established so as to correspond to the result of the analysis effected during the monitoring (Summary). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP2013218725A (hereinafter Maeda) where Maeda teach an abnormality detection method and abnormality detecting system. 
PG Pub 20170102693 (hereinafter Kidd) where  Kidd teaches a process for an anomaly discovery by comparing the historized data to the real-time data to look for anomalies in a process plant or process control system, when evidence of an abnormal condition or fault occurs (par. [0334]-[0335]).

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M TRAN/Primary Examiner, Art Unit 2432